DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 2005/0250285).
Regarding claim 1, Yoon discloses, in at least figures 6A, 6B, 10A, 10B-20A, 20B, and related text, a semiconductor device comprising: 
at least one substrate (100, [26]); 
at least one channel structure (area of 120 under 190, [26], [27]) formed on the at least one substrate (100, [26]); and 
at least one gate structure (190, [27]) surrounding at least top and side surfaces of the at least one channel structure (area of 120 under 190, [26], [27]), 
wherein the at least one gate structure (190, [27]) has a self-aligned form with respect to the at least one channel structure (area of 120 under 190, [26], [27]) such that a left horizontal distance between a left-most side surface of the at least one channel structure (area of 120 under 190, [26], [27]) and a left side surface of the at least one gate structure (190, [27])  is equal to a right horizontal distance between a right-most side surface of the at least one channel structure (area of 120 under 190, [26], [27]) and a right side surface of the at least one gate structure (190, [27]) (figures).
Regarding claim 2, Yoon discloses the semiconductor device of claim 1 as described above.
Yoon further discloses, in at least figures 6A, 6B, 10A, 10B-20A, 20B, and related text, the at least one gate structure (190, [27])  is a replacement of a gate masking layer (165, 167, [42], [43]) self-aligned with respect to the at least one channel structure (area of 120 under 190, [26], [27]) without using photolithography masking which defines the gate masking layer (165, 167, [42], [43]) and the at least one gate structure (190, [27]).
Further, the claimed limitation of “a replacement of a gate masking layer self-aligned with respect to the at least one channel structure without using photolithography masking which defines the gate masking layer and the at least one gate structure” has not patentable weight because it is interpreted as product-by-process.
Regarding claim 3, Yoon discloses the semiconductor device of claim 1 as described above.
Yoon further discloses, in at least figures 6A, 6B, 10A, 10B-20A, 20B, and related text, the at least one channel structure (area of 120 under 190, [26], [27]) comprises a 1st set of fin structures (120 in section a, [26], [33]) to form a fin field-effect transistor (finFET) ([20]), and 
wherein the at least one gate structure (190, [27]) has a self-aligned form with respect to the 1st set of the fin structures (120 in section a, [26], [33]) such that a left horizontal distance between a left side surface of a left-most fin structure among the 1st set of the fin structures (120 in section a, [26], [33]) and the left side surface of the at least one gate structure (190, [27]) is equal to a right horizontal distance between a right side of a right-most fin structure among the 1st set of the fin structures (120 in section a, [26], [33]) and the right side surface of the at least one gate structure (190, [27]).
Regarding claim 4, Yoon discloses the semiconductor device of claim 1 as described above.
Yoon further discloses, in at least figures 6A, 6B, 10A, 10B-20A, 20B, and related text, the at least one channel structure (area of 120 under 190, [26], [27]) comprises 1st (120 in section a (A-A’), [26], [33]) and 2nd (120 in next another section a (A-A’), [26], [33], figure 6A) sets of fin structures disposed side by side to form 1st and 2nd fin field-effect transistors (finFETs) ([20]), respectively, and 
wherein the at least one gate structure (190, [27]) has a self-aligned form with respect to the 1st (120 in section a (A-A’), [26], [33]) and 2nd (120 in next another section a (A-A’), [26], [33], figure 6A) sets of the fin structures such that a left horizontal distance between a left side surface of a left-most fin structure among the 1st set of the fin structures (120 in section a (A-A’), [26], [33]) and the left side surface of the at least one gate structure (190, [27]) is equal to a right horizontal distance between a right side of a right-most fin structure among the 2nd set of the fin structures (120 in next another section a (A-A’), [26], [33], figure 6A) and the right side surface of the at least one gate structure (190, [27]).
Regarding claim 5, Yoon discloses the semiconductor device of claim 4 as described above.
Yoon further discloses, in at least figures 6A, 6B, 10A, 10B-20A, 20B, and related text, the at least one gate structure (190, [27]) comprises 1st (120 in section a (A-A’), [26], [33]) and 2nd (120 in next another section a (A-A’), [26], [33], figure 6A) portions formed on top and side surfaces of the 1st (120 in section a (A-A’), [26], [33]) and 2nd (120 in next another section a (A-A’), [26], [33], figure 6A) sets of the fin structures, respectively, and a bridge portion connecting the 1st (120 in section a (A-A’), [26], [33]) and 2nd (120 in next another section a (A-A’), [26], [33], figure 6A) portions of the at least one gate structure (190, [27]).
Regarding claim 7, Yoon discloses the semiconductor device of claim 5 as described above.
Yoon further discloses, in at least figures 6A, 6B, 10A, 10B-20A, 20B, and related text, an insulation structure (170, [26]) between the 1st (120 in section a (A-A’), [26], [33]) and 2nd (120 in next another section a (A-A’), [26], [33], figure 6A) portions and below the bridge portion of the at least one gate structure (190, [27]) at a level of source/drain regions ([28], [48], [51]) to be formed from the 1st (120 in section a (A-A’), [26], [33]) and 2nd (120 in next another section a (A-A’), [26], [33], figure 6A) sets of the fin structures.
Regarding claim 14, Yoon discloses, in at least figures 6A, 6B, 10A, 10B-20A, 20B, and related text, a semiconductor device array (figures, [20]) comprising a plurality of semiconductor devices, wherein each of the semiconductor devices comprises: 
at least one substrate (100, [26]); 
at least one channel structure (area of 120 under 190, [26], [27]) formed on the at least one substrate (100, [26]); and 
at least one gate structure (190, [27]) surrounding at least top and side surfaces of the at least one channel structure (area of 120 under 190, [26], [27]), 
wherein the at least one gate structure (190, [27]) is a replacement of at least one gate masking layer (165, 167, [42], [43]) which is self-aligned with respect to the at least one channel structure (area of 120 under 190, [26], [27]) to have a same width at both sides of the at least one channel structure (area of 120 under 190, [26], [27]) in a channel width direction (figures), and 
wherein the at least one gate masking layer (165, 167, [42], [43]) is self-aligned with respect to the at least one channel structure (area of 120 under 190, [26], [27]) without using photolithography masking which defines the at least one gate structure (area of 120 under 190, [26], [27]) before a gate-cut process is applied to the semiconductor device array ([20]).
Further, the claimed limitation of “a replacement of at least one gate masking layer which is self-aligned with respect to the at least one channel structure to have a same width at both sides of the at least one channel structure in a channel width direction” and “the at least one gate masking layer is self-aligned with respect to the at least one channel structure without using photolithography masking which defines the at least one gate structure before a gate-cut process is applied to the semiconductor device array” has not patentable weight because it is interpreted as product-by-process has not patentable weight because it is interpreted as product-by-process.
Regarding claim 15, Yoon discloses, in at least figures 6A, 6B, 10A, 10B-20A, 20B, and related text, a method of manufacturing a semiconductor device, the method comprising: 
providing at least one channel structure (120, [26]) above at least one substrate (100, [26]); 
depositing at least one gate masking layer (165, [42]) on the at least one channel structure (120, [26]) so that the at least one gate masking layer (165, [42]) is formed on top and side surfaces of the at least one channel structure (120, [26]) and spread outward above the at least one substrate (100, [26]) to form outer-extended portions of the at least one gate masking layer (165, [42]), before a gate-cut process is performed (figures 16A, 16B), wherein the at least one gate masking layer (165, [42]) is self-aligned with respect to the at least one channel structure (120, [26]) by the depositing; and 
removing the outer-extended portions of the at least one gate masking layer (165, [42]) so that the at least one gate masking layer (165, [42]) at both sides of the at least one channel structure (120, [26]) has a same width (167, figure 16A, 16B, [43]) (figures, [43]).
Claim(s) 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lilak (US 2019/0393214).
Regarding claim 1, Lilak discloses, in at least figure 2 and related text, a semiconductor device comprising: 
at least one substrate (201, [52]); 
at least one channel structure (211, [53]) formed on the at least one substrate (201, [52]); and 
at least one gate structure (213/215, [53]) surrounding at least top and side surfaces of the at least one channel structure (211, [53]), 
wherein the at least one gate structure (213/215, [53]) has a self-aligned form with respect to the at least one channel structure (211, [53]) such that a left horizontal distance between a left-most side surface of the at least one channel structure (211, [53]) and a left side surface of the at least one gate structure is equal to a right horizontal distance between a right-most side surface of the at least one channel structure (211, [53]) and a right side surface of the at least one gate structure (213/215, [53]) ([44], figure).
Regarding claim 11, Lilak discloses the semiconductor device of claim 1 as described above.
Lilak further discloses, in at least figure 2 and related text, the at least one channel structure (211, [53]) comprises a 1st nanosheet structure (structure of 211, [53]) comprising a plurality of 1st nanosheet layers vertically stacked above the at least one substrate (201, [52]) to form a 1st multi-bridge channel field-effect transistor (MBCFET), and 
wherein the at least one gate structure (213/215, [53]) has a self-aligned form with respect to the 1st nanosheet structure (structure of 211, [53]) such that a left horizontal distance between a left side surface of a nanosheet layer (211, [53]) and a left side surface of the at least one gate structure (213/215, [53]) is equal to a right horizontal distance between a right side of the nanosheet layer (211, [53]) and a right side surface of the at least one gate structure (213/215, [53]).
Regarding claim 12, Lilak discloses the semiconductor device of claim 1 as described above.
Lilak further discloses, in at least figure 2 and related text, the at least one channel structure (211/231, [53]) further comprises a 2nd nanosheet structure (231, [53]), vertically stacked above the 1st nanosheet structure (211, [53]) and comprising a plurality of 2nd nanosheet layers (231, [53]), to form a 2nd MBCFET, and 
wherein the at least one gate structure (213/215/233/235, [53]) comprises 1st (213/215, [53]) and 2nd (233/235, [53]) gate structures surrounding the 1st (211, [53]) and 2nd (231, [53]) nanosheet structures, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2005/0250285) in view of Cheng (US 9,356,027).
Regarding claim 9, Yoon discloses the semiconductor device of claim 3 as described above.
Yoon does not explicitly disclose a 2nd set of fin structures, vertically stacked above the 1st set of the fin structures, to form a 2nd finFET, and wherein the at least one gate structure comprises 1st and 2nd gate structures surrounding top and side surfaces of the 1st and 2nd fin structures, respectively.
Cheng teaches, in at least figure 14C and related text, the device comprising a 2nd set of fin structures (18, col. 12/ lines 20-35), vertically stacked above the 1st set of the fin structures (14, col. 12/ lines 20-35), to form a 2nd finFET, and wherein the at least one gate structure (44/46A/48A, 44/152/154, col. 12/ lines 20-35) comprises 1st (44/46A/48A, col. 12/ lines 20-35) and 2nd (44/152/154, col. 12/ lines 20-35) gate structures surrounding top and side surfaces of the 1st (14, col. 12/ lines 20-35) and 2nd (18, col. 12/ lines 20-35) fin structures, respectively, for the purpose of providing a three-dimensional stacked fin COMS device having dual work function metal gate structures (col. 1/ lines 39-55) thereby improving density of integration.
Yoon and Cheng are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoon with the specified features of Cheng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yoon to have the 2nd set of fin structures, vertically stacked above the 1st set of the fin structures, to form a 2nd finFET, and wherein the at least one gate structure comprises 1st and 2nd gate structures surrounding top and side surfaces of the 1st and 2nd fin structures, respectively, as taught by Cheng, for the purpose of providing a three-dimensional stacked fin COMS device having dual work function metal gate structures (col. 1/ lines 39-55, Cheng) thereby improving density of integration.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2005/0250285) in view of Xie (US 2019/0139830).
Regarding claim 17, Yoon discloses the method of claim 15 as described above.
Yoon does not explicitly disclose after the outer-extended portions of the at least one gate masking layer are removed, the at least one gate masking layer at both sides of the at least one channel structure has the same width along an entire vertical length of the at least one channel structure.
Xie teaches, in at least figures 12A, 12B, 13A, 13B, and related text, the method comprising after the outer-extended portions of the at least one gate masking layer (610, [100]) are removed, the at least one gate masking layer (610, [100]) at both sides of the at least one channel structure (120, [100]) has the same width along an entire vertical length of the at least one channel structure (120, [100]), for the purpose of providing sacrificial gate structure at critical dimensions with a high degree of accuracy and precision, especially a gate structure that enables formation of a functional replacement metal gate at advanced nodes without altering design rules or otherwise compromising real estate ([6]).
Yoon and Xie are analogous art because they both are directed to method of manufacturing a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoon with the specified features of Xie because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Yoon to have after the outer-extended portions of the at least one gate masking layer are removed, the at least one gate masking layer at both sides of the at least one channel structure having the same width along an entire vertical length of the at least one channel structure, respectively, as taught by Xie, for the purpose of providing sacrificial gate structure at critical dimensions with a high degree of accuracy and precision, especially a gate structure that enables formation of a functional replacement metal gate at advanced nodes without altering design rules or otherwise compromising real estate ([6], Xie).
Regarding claim 18, Yoon in view of Xie discloses the method of claim 17 as described above.
Yoon further discloses, in at least figures 6A, 6B, 10A, 10B-20A, 20B, and related text, after the outer-extended portions of the at least one gate masking layer (165, [42]) are removed, depositing a gate-cut masking structure (170, [26]) on both sides of the gate masking layer (167, [43]).
Regarding claim 19, Yoon in view of Xie discloses the method of claim 18 as described above.
Yoon further discloses, in at least figures 6A, 6B, 10A, 10B-20A, 20B, and related text, after the depositing the gate-cut masking structure (170, [26]), replacing the at least one gate masking layer (165, [42]) with at least one gate structure (190, [27]).
Regarding claim 20, Yoon in view of Xie discloses the method of claim 19 as described above.
Yoon further discloses, in at least figures 6A, 6B, 10A, 10B-20A, 20B, and related text, the at least one channel structure (120, [26]) comprises a plurality of fin structures (120, [26]) to form a fin field-effect transistor (finFET) ([20]), and 
wherein the at least one gate masking layer (167, [43]) is self-aligned with respect to the fin structures (120, [26]) such that a left horizontal distance between a left side surface of a left-most fin structure among the fin structures (120, [26]) and a left side surface of the at least one gate masking layer (167, [43]) is equal to a right horizontal distance between a right side of a right-most fin structure among the fin structures (120, [26]) and a right side surface of the at least one gate masking layer (167, [43]).
Regarding claim 21, Yoon in view of Xie discloses the method of claim 19 as described above.
Yoon further discloses, in at least figures 6A, 6B, 10A, 10B-20A, 20B, and related text, the at least one channel structure (120, [26]) comprises 1st (120 in section a (A-A’), [26], [33]) and 2nd (120 in next another section a (A-A’), [26], [33], figure 6A) set of fin structures disposed side by side to form 1st and 2nd fin field-effect transistors (finFETs) ([20]), respectively, and 
wherein the at least one gate masking layer (167, [43]) is self-aligned with respect to the 1st (120 in section a (A-A’), [26], [33]) and 2nd (120 in next another section a (A-A’), [26], [33], figure 6A) sets of the fin structures such that a left horizontal distance between a left side surface of a left- most fin structure among the 1st set of the fin structures (120 in section a (A-A’), [26], [33]) and a left side surface of the at least one gate masking layer (167, [43]) is equal to a right horizontal distance between a right side of a right-most fin structure among the 2nd set of the fin structures (120 in next another section a (A-A’), [26], [33], figure 6A) and a right side surface of the at least one gate masking layer (167, [43]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2005/0250285) in view of Xie (US 2019/0139830), and further in view of Lilak (US 2019/0393214).
Regarding claim 24, Yoon in view of Xie discloses the method of claim 18 as described above.
Yoon in view of Xie does not explicitly disclose 1st nanosheet structure to form a 1st multi-bridge channel field-effect transistor (MBCFET) and a 2nd nanosheet structure stacked above the 1st nanosheet structure to form a 2nd MBCFET.
Lilak discloses, in at least figure 2 and related text, the method comprising 1st nanosheet structure (211, [53]) to form a 1st multi-bridge channel field-effect transistor (MBCFET) and a 2nd nanosheet structure (231, [53]) stacked above the 1st nanosheet structure (211, [53]) to form a 2nd MBCFET, for the purpose of providing substantially equal gate width for transistor structures at the upper device layer and the lower device layer thereby leading to considerably lower gate capacitance, which may lead to lower power consumption and higher switching speed ([16]).
Yoon, Xie, and Lilak are analogous art because they all are directed to method of manufacturing a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoon in view of Xie with the specified features of Lilak because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Yoon in view of Xie to have the 1st nanosheet structure to form a 1st multi-bridge channel field-effect transistor (MBCFET) and a 2nd nanosheet structure stacked above the 1st nanosheet structure to form a 2nd MBCFET, as taught by Lilak, for the purpose of providing substantially equal gate width for transistor structures at the upper device layer and the lower device layer thereby leading to considerably lower gate capacitance, which may lead to lower power consumption and higher switching speed ([16], Lilak).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 4-5, and 8 that recite “a top surface of the bridge portion of the gate structure is lower than a top surface of each of the 1st and 2nd portions of the at least one gate structure” in combination with other elements of the base claims 1, 4-5, and 8.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15, 17-19, 21, and 22 that recite “depositing a 2nd gate masking layer on the 1st and 2nd sets of the fin structures and the 1st gate masking layer such that the 2nd gate masking layer is formed on top and side surfaces of a left-most fin structure among the 1st sets of the fin structures and a right-most fin structure among the 2nd sets of the fin structures to fill out a space between the fin structures of the 1st and 2nd sets of the fin structures, and spread outward above the at least one substrate to form the outer-extended portions of the 1st and 2nd gate masking layers, wherein in the depositing the 2nd gate masking layer, the 2nd gate masking layer is self- aligned with respect to the left-most fin structure among the 1st sets of the fin structures and the right-most fin structure among the 2nd sets of the fin structures” in combination with other elements of the base claims 15, 17-19, 21, and 22.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15, 17-18, and 23 that recite “forming an additional gate masking layer in a space formed by the removing the gate-cut masking structure to connect 1st and 2nd portions of the gate masking layer respectively formed on top and side surfaces of the 1st and 2nd sets of the fin structures” in combination with other elements of the base claims 15, 17-18, and 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811